It is alleged, as a ground for granting the petition for a rehearing in this case, that we misconstrued certain portions of the evidence. This is incorrect. Before deciding the case we examined the transcript very carefully and see no reason why we should change our views.
It seems to be the contention of counsel for the Territory that the evidence shows that the defendant committed embezzlement by feloniously and fraudulently converting the money turned over to him by Ohta to his own use and that we overlooked this fact in our original opinion. Even if this contention were true, conviction of the defendant could nevertheless not be sustained for the obvious reason that he was not charged with converting the money to his own use but to the use of The First Savings Development Company of Maui, Limited. A defendant indicted and placed on trial for converting money to the use of one person cannot be lawfully convicted upon proof that he converted the money to the use of another and different person.
The petition for rehearing is denied.